Citation Nr: 0510724	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  02-03 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to April 21, 1988, for 
a 100 percent evaluation for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision of the 
San Juan, Puerto Rico, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran's appeal was previously considered by the Board 
in January 2003 as an appeal for an effective date earlier 
than April 21, 1989.  In that decision, the Board granted an 
earlier effective date for a 100 percent disability rating 
for schizophrenia to April 21, 1988.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2004 Order, the Court 
granted a Joint Motion for Remand.  The Order vacated that 
portion of the Board's January 2003 decision that denied an 
effective date for a 100 percent disability earlier than 
April 21, 1988.

In accord with the mandate of the Court's April 2004 Order, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the April 2004 Joint Motion for Remand, several errors 
were addressed.  The parties identified a June 2001 document 
that had not been translated from Spanish to English.  
Despite the Board's finding that even if considered in the 
most favorable light possible the document could not legally 
produce an earlier effective date and therefore failure to 
translate the document did not prejudice the veteran, the 
parties agreed that the failure to do so was a breach of the 
VA's duty to assist the veteran.  In accordance with the 
April 2004 Order, the Board had the document translated to 
English in January 2005.  A copy of the translation has been 
placed in the veteran's claims folder.

The remaining issue addressed by the Joint Motion was the 
failure of VA to comply with the duty to notify the veteran 
of the evidence necessary to prevail in his claim for an 
earlier effective date.  The Veterans Claims Assistance Act 
of 2000 (VCAA) provides, among other things, that the VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist the claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).

The Board notes that the parties agreed that VA must notify 
the veteran what evidence or information is necessary to 
substantiate his claim, indicate what evidence, if any, would 
be gathered by the appellant, and what evidence would be 
provided by the VA.  The Board notes that the notice must 
specifically tell the veteran whose responsibility it is to 
obtain whatever evidence is needed to substantiate the claim 
for an earlier effective date.

Accordingly, the case is REMANDED for the following:

The AMC/RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  The VCAA 
notice must inform the veteran what 
evidence or information is necessary to 
substantiate his claim, indicate what 
evidence, if any, would be gathered by the 
appellant, and what evidence would be 
provided by the VA.  The Board notes that 
the notice must specifically tell the 
veteran whose responsibility it is to 
obtain whatever evidence is needed to 
substantiate the claim for an earlier 
effective date.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




